[Cite as State ex rel. Montanez v. Sutula, 2022-Ohio-2781.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO, EX REL.,
SAMMY MONTANEZ,                                         :

                 Relator,                               :
                                                                No. 111699
                 v.                                     :

JUDGE JOHN D. SUTULA,                                   :

                 Respondent.                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DENIED
                 DATED: August 9, 2022


                                           Writ of Procedendo
                                           Motion No. 556904
                                           Order No. 556913


                                             Appearances:

                 Sammy Montanez, pro se.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent.


MARY EILEEN KILBANE, J.:

                   Sammy Montanez, the relator, has filed a complaint for a writ of

procedendo. Montanez seeks an order from this court that compels Judge John D.

Sutula, the respondent, to render a ruling regarding to a “motion for re-sentencing
pursuant to State v. Hunter, 2010-Ohio-657” filed in State v. Montanez, Cuyahoga

C.P. No. CR-04-454739-A. Judge Sutula has filed a motion for summary judgment

that is granted.

               Attached to the motion for summary judgment is a copy of a judgment

entry, journalized July 27, 2022, which demonstrates that Judge Sutula has denied

Montanez’s motion for resentencing. Relief is unwarranted because the request for

a writ of procedendo is moot. Procedendo will not compel the performance of a duty

that has already been performed. State ex rel. Ames v. Pokorny, 164 Ohio St.3d 538,

2021-Ohio-2070, 173 N.E.3d 1208; Thompson v. Donnelly, 155 Ohio St.3d 184,

2018-Ohio-4073, 119 N.E.3d 1292; State ex rel. S.Y.C. v. Floyd, 8th Dist. Cuyahoga

No. 109602, 2020-Ohio-5189.

               Accordingly, we grant Judge Sutula’s motion for summary judgment.

Costs waived. The court directs the clerk of courts to serve all parties with notice of

this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

               Writ denied.



_________________________
MARY EILEEN KILBANE, JUDGE

ANITA LASTER MAYS, P.J., and
MARY J. BOYLE, J., CONCUR